Case 4:19-cv-02994 Docyment5 Filef%§on 11/29/19 in TXSD Page 1 of 2

datum
onderdeel
contactpersoon
doorkiesnummer
ons kenmerk

uw kenmerk

bijlage(n)
onderwerp

de Rechtspraak
Rechtbank Den Haag

United States District Court, Southern District of Texas
Honorable Judge Lynn N. Hughes

515 Rusk Ave.

Houston, TX 77002

USA

19november 2019

Team Handel - Algemene Zaken

W. Soethout

088 - 36 12 017 .

C/09/583681 / KG RK 19/1562

US DISTRICT COURT TEXAS/RECHTBANK DEN HAAG
19-2994 DISH NETWORK LLC (EIS/VRZ) / EASYBOX IPTV
(GED/VWR) -

geen

rogatoire commissie

Dear Sir/Madam

I confirm the receipt of above mentioned request.
The documents were received on 19" of November 2019

The court will keep you informed about further procedures.

Kind regards,

W. Soethout

United Stat
Southern Dist®
strict of T;
FILED exes

NOV 29 2019

David y, Bradley, Clerk of Court

‘Team Handel

bezoekadres
Paleis van Justitie
Prins Clauslaan 60
2595 AJ Den Haag

correspondentieadres
Postbus 20302
2500 EH Den Haag

f 088 - 36 10 665
www.rechtspraak.nl

Bij beantwoording de datum en
ons kenmerk vermelden. Wilt u
slechts één zaak in uw brief
behandelen.
Case 4:19-cv-02994 Document 15 __ Filed on 11/29/19 in TXSD Page 2 of 2

de Rechtspraak a (

 
   

PostNL
Port Betaald

Port Payé
Rechtbank Den Haag Pays-Bas

 

United States Courts
Southern District of Texas
FILED

NOV 29 2019

David J. Bradley, Clerk of Court

 

 

 

Postbus 20302, 2500 EH Den Haag

La eitte ee gets aten,

PRUE ST evebabnend Lebel pane pled pats ot iy y JADA pote abaffisayyayyl
